     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 1 of 16 PageID #:2049 1


 1                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION
 3       CHRISTOPHER MOEHRL, on behalf              )
         of himself and all others                  )
 4       similarly situated,                        )
                                                    )
 5                          Plaintiffs,             )
                                                    )
 6                   -vs-                           )   No. 19 C 1610
                                                    )
 7       THE NATIONAL ASSOCIATION OF                )
         REALTORS,                                  )   Chicago, Illinois
 8                                                  )   June 24, 2019
                            Defendants.             )   9:00 a.m.
 9
10                           TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE ANDREA R. WOOD
11
         APPEARANCES:
12
         For the Plaintiffs:            SUSMAN GODFREY LLP
13                                      1201 Third Avenue
                                        Seattle Washington 98101
14                                      BY: MS. BEATRICE FRANKLIN
15                                      COHEN MILLSTEIN SELLERS & TOLL PLLC
                                        1100 New York Avenue, N.W.
16                                      Washington, DC 20005
                                        BY: MR. KIT A. PIERSON
17
                                        GRANT & EISENHOFER P.A.
18                                      30 North LaSalle Street
                                        Chicago, Illinois 60602
19                                      BY: MS. WHITNEY KENDALL SIEHL
20
21
                         COLETTE M. KUEMMETH, CSR, RMR, FCRR
22                             OFFICIAL COURT REPORTER
                              219 South Dearborn Street
23                                    Room 1928
                              Chicago, Illinois 60604
24                                 (312) 554-8931
25
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 2 of 16 PageID #:2050 2


 1       APPEARANCES: (Continued)
 2
         For Plaintiff Sawbill:         WEXLER WALLACE LLP
 3                                      55 West Monroe Street
                                        Chicago, Illinois 60603
 4                                      BY: MR. THOMAS ARTHUR DOYLE
 5
         For Defendant National         SCHIFF HARDIN LLP
 6       Assn. Of Realtors:             233 South Wacker Drive
                                        Chicago, Illinois 60602
 7                                      BY: MR. JACK R. BIERIG
 8
         For Defendant Realogy:         MORGAN LEWIS & BOCKIUS LLP
 9                                      77 West Wacker Drive
                                        Chicago, Illinois 60601
10                                      BY: MR. KENNETH MICHAEL KLIEBARD
11
         For Defendant
12       HomeServices:                  BARNES & THORNBURG LLP
                                        One North Wacker Drive
13                                      Chicago, Illinois 60606
                                        BY: MS. DENISE A. LAZAR
14
                                        BARNES & THORNBURG LLP
15                                      11 South Meridian Street
                                        Indianapolis, Indiana 46204
16                                      BY: MR. ROBERT DEAN MACGILL
                                             MR. MATTHEW THOMAS CIULLA
17
18
         For Defendant Re/Max:          JONES DAY
19                                      77 West Wacker Drive
                                        Chicago, Illinois 60601
20                                      BY: MS. ERIN LIND SHENCOPP
21                                      HOLLAND & KNIGHT, LLP
                                        131 South Dearborn Street
22                                      Chicago, Illinois 60601
                                        BY: MR. TIMOTHY RAY
23
24
25
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 3 of 16 PageID #:2051 3


 1             (Proceedings heard in open court:)
 2                   THE CLERK: 19 CV 1610, Moehrl versus National
 3       Association of Realtors.
 4                   MR. DOYLE: Good morning, your Honor. Tom Doyle
 5       for the Plaintiff Sawbill.
 6                   MR. PIERSON: Kit Pierson, good morning, your
 7       Honor, for all the plaintiffs.
 8                   MS. SIEHL: Good morning, your Honor. Whitney
 9       Siehl for all the plaintiffs.
10                   MS. FRANKLIN: Good morning, your Honor. Beatrice
11       Franklin for the plaintiffs.
12                   MR. BIERIG: Good morning, your Honor Jack Bierig
13       for the National Association of Realtors.
14                   MR. RAY: Good morning, your Honor. Timothy Ray on
15       behalf of Keller Williams.
16                   MR. MACGILL: Good morning. Rob MacGill on behalf
17       of HomeServices.
18                   MS. LAZAR: Denise Lazar also on behalf of
19       HomeServices.
20                   MR. CIULLA: Matt Ciulla for Home Services.
21                   MR. KLIEBARD: Good morning, your Honor. Ken
22       Kliebard on behalf of Defendant Realogy.
23                   MS. SHENCOPP: Erin Shencopp on behalf of defendant
24       Re/Max.
25                   THE COURT: Okay. Good morning. So as drafted,
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 4 of 16 PageID #:2052 4


 1       does the consolidated amended complaint encompass all of the
 2       allegations that were sort of covered by the separate Sawbill
 3       case?
 4                   MR. DOYLE: Yes, your Honor.
 5                   MR. PIERSON: Yes.
 6                   MR. DOYLE: May I make a suggestion? We could
 7       close that other case number administratively so that nothing
 8       gets filed over there, and then Sawbill would proceed on the
 9       consolidated pleading as pled.
10                   THE COURT: That sounds like it makes sense, but
11       let me see if there is any objection from the other parties.
12                   MR. BIERIG: No objection, your Honor.
13                   MR. RAY: No objection.
14                   THE COURT: So the related case, which is case
15       No. 19 CV 2544, will be administratively closed. We'll put a
16       note in that case that in the future filings that relate to
17       those allegations are going to be made under case 19 CV 1610.
18                   MR. DOYLE: Thank you, Judge.
19                   MR. PIERSON: Okay.
20                   THE COURT: Okay. So the first step here with the
21       consolidated complaint now is to get a response date, and the
22       parties are already in disagreement on that. The plaintiff
23       is proposing July 12th, which is really about three weeks, I
24       guess.
25                   MR. PIERSON: 28 days from the date the amended
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 5 of 16 PageID #:2053 5


 1       complaint was filed.
 2                   THE COURT: Okay. And the defendants are asking
 3       for 45 days.
 4                   MR. RAY: Yes, we are, your Honor.
 5                   THE COURT: 45 days from today or when the
 6       complaint was first filed?
 7                   MR. MACGILL: Your Honor, Rob MacGill on behalf of
 8       HomeServices. Our proposal is 45 days from when the last
 9       defendant is served. The two new defendants, at least the
10       two defendants associated with my companies, have not yet
11       been served. So we would propose 45 days from service on the
12       new defendants, I should say.
13                   THE COURT: What's the status of service on the new
14       defendants?
15                   MR. PIERSON: My understanding, your Honor, we
16       haven't received a summons yet from the clerk's office. My
17       understanding is we're expecting to receive it today, and
18       we're planning to serve tomorrow. It's all -- I should note
19       the three new defendants are all members of the same
20       corporate family of one of the existing defendants.
21                   THE COURT: So do we have counsel who is going to
22       be accepting service on behalf of those defendants?
23                   MR. MacGill: Well, the Berkshire Hathaway
24       companies, they do have a lot of corporate formalities. I
25       haven't been formally engaged yet. I expect to be, but they
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 6 of 16 PageID #:2054 6


 1       will go through a process themselves, and then they'll
 2       contact me. I expect to be counsel for all of the three
 3       entities ultimately, but the reason we've asked for 45 days,
 4       this is shorter than what would be a 30-day extension from
 5       the original answer date.
 6                   We just need some time, one, to administratively go
 7       through what we need to, and second, your Honor, we need to
 8       ascertain and review what's been pled. We got something ten
 9       days ago, but there is a lot to review here.
10                   THE COURT: So it sounds like plaintiff's counsel
11       is going to have to jump through hoops of properly serving
12       each of those entities, and then they'll engage counsel, is
13       that kind of where we are?
14                   MR. PIERSON: Your Honor, we do expect to, as long
15       as we get the summons, we do expect to have served them all
16       by tomorrow. They had originally proposed to us their
17       response would be due August 1st. And August 1st itself was
18       seven weeks after the amended complaint was filed. So I
19       think they're actually talking about even a later date now.
20                   THE COURT: That's true. So 45 days -- let's
21       assume that service is accomplished by Wednesday, which is
22       the 26th of June. That would put a response due technically
23       on August 12th, which is a Monday. Let me remind myself what
24       this complaint looks like.
25                   I don't recall a lot of individualized allegations.
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 7 of 16 PageID #:2055 7


 1       It's an antitrust case, so I don't know that I would expect
 2       there to be a lot of individualized allegations.
 3                   I'm going to go with the 45 days. I think that's
 4       reasonable in light of the complexity of the complaint. And
 5       my preference would be to have all the defendants on the same
 6       schedule. Given that there are certain defendants that have
 7       not been served yet, they're not going to have an obligation
 8       to answer until at least probably 23 days from now, so it's
 9       not that lengthy of an extension for them.
10                   I'm going to have a responsive pleading due August
11       9th. So that will give you a couple days -- it's closer to
12       43 instead of 45 days for that. And that will be for all
13       defendants. All defendants will answer or otherwise respond
14       to the consolidated amended complaint by August 9th.
15                   I think what I'm going to do is, rather than set a
16       briefing schedule now on what I'm sure will be multiple
17       motions to dismiss, I'm more inclined to set a status date.
18       Because I'm going to keep the stay of discovery in place, I
19       have taken a look at the filings from the parties on that. I
20       want to see what is filed in response to the complaint,
21       whether there are motions to dismiss, or answers, and what
22       those look like. So if I take a look at it and it makes
23       sense to allow some discovery, if not all discovery, to go
24       forward, I can adjust that at the status date. But based on
25       what I know of the case now, I think it's appropriate to
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 8 of 16 PageID #:2056 8


 1       maintain the stay of discovery until I get the responsive
 2       pleadings.
 3                   That said, it's been represented in the papers that
 4       the parties are working on a confidentiality agreement and an
 5       ESI protocol, and I'm going to direct that that proceed, and
 6       I might even set a date, frankly, for that to be submitted.
 7       But what I would hope would be an agreed motion for entry of
 8       a protective order or confidentiality order and ESI protocol.
 9       Is there any reason why the parties can't proceed with
10       working on those issues even while discovery itself, the
11       actual serving and producing, is stayed?
12                   MR. PIERSON: We've submitted proposals for both of
13       them, your Honor, and there is no reason we can't get that
14       done.
15                   MR. BIERIG: We agree.
16                   MR. RAY: Yes.
17                   MR. MACGILL: Yes.
18                   THE COURT: I think that makes sense. So the
19       responsive pleading is going to be due the 9th. I would like
20       the parties to submit your proposed -- well, what I hope will
21       be an agreed motion for entry of a protective order and/or
22       ESI protocol by no later than August 16th. And then I'm
23       going to set a status date of August 20th.
24                   If you file motions to dismiss on the 9th, you can
25       notice them for the 20th, giving myself a little bit of time
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 9 of 16 PageID #:2057 9


 1       to read what I'm sure will be multiple filings.
 2                   Speaking of which, if there are motions to dismiss,
 3       and if there are common issues for the parties, I would
 4       encourage you on the defense side to meet and confer and see
 5       if you can streamline your briefing so that you're not
 6       repeating arguments in different places. You can formally
 7       indicate in your papers that you're adopting an argument
 8       that's being made elsewhere. If there's some basic
 9       background law that's common, you can refer to that and then
10       just have fewer briefing, address the specific allegations
11       that might be specific to your clients, think of ways to
12       avoid duplicating arguments in what would be four different
13       sets probably at least.
14                   MR. BIERIG: Five.
15                   THE COURT: I prefer not to review the same
16       argument in five sets of briefs, and frankly, I'm going to be
17       also finding a way to not have the plaintiff have to respond
18       in multiple documents either. So it's better if things are
19       streamlined to the extent -- of course, if everybody just
20       answers and nobody has a motion to dismiss then we avoid that
21       issue altogether.
22                   MR. PIERSON: Your Honor, I would anticipate, it's
23       generally been my practice, we will try to file a single
24       consolidated response.
25                   THE COURT: That would be appreciated. Are there
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 10 of 16 PageID #:205810


 1       going to be personal jurisdiction issues or venue issues
 2       raised here? I'm not so sure how that would be raised given
 3       that defendants are --
 4                    MR. MACGILL: Your Honor, for HomeServices we're
 5       looking at it. I can't tell you specifically just yet, but
 6       we're looking at it.
 7                    THE COURT: Okay. Well, I will see you August
 8       20th, and we'll sort through all of those issues. Are there
 9       other things that we need to address today?
10                    MS. FRANKLIN: We do have the pending motion for
11       appointment of interim co-lead counsel.
12                    THE COURT: Yes. Has anything changed with respect
13       to the one opposition to that? I think there was one party
14       that filed -- that was not in agreement on that. Has
15       anything changed as a result of the consolidated complaint?
16                    MR. KLIEBARD: Good morning again, your Honor. Ken
17       Kliebard for Realogy. We have filed an opposition and
18       answers and we still oppose that motion. In fact, I think
19       the consolidation of the two cases into one is another reason
20       why appointment of interim class counsel is unnecessary at
21       this point. There is only one case, and the plaintiff did
22       not seem to be having a problem communicating with us or the
23       Court in this one case.
24                    THE COURT: Any response from plaintiffs' counsel
25       to that point?
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 11 of 16 PageID #:205911


 1                    MS. FRANKLIN: Yes, your Honor. We would say just
 2       because there hasn't been any issues among plaintiffs'
 3       counsel to date, and we certainly don't anticipate any, it's
 4       possible they could arise. The appointment of interim
 5       co-lead counsel would help prevent any such disputes from
 6       coming up and taking over and potentially delaying the motion
 7       to dismiss briefing, delaying settlement discussions,
 8       delaying discovery if that ends up proceeding.
 9                    Defendants haven't argued that these three firms
10       don't satisfy the Rule 23 factors for appointment of interim
11       co-lead counsel. Many cases have appointed interim co-lead
12       counsel even when there are only two actions pending. So we
13       see no reason to depart from that precedent in this case when
14       the plaintiffs themselves believe it's in their best interest
15       to have co-lead counsel appointed.
16                    THE COURT: I will take that under advisement for
17       ruling and enter an order on that quickly.
18                    MR. BIERIG: Your Honor, may I add something on
19       that point?
20                    THE COURT: Yes.
21                    MR. BIERIG: There is another case very similar to
22       this one pending in the Western District of Missouri. We
23       have asked the Court or we will be asking the Court to
24       transfer that case to your Honor pursuant to either 1406 in
25       the case of National Association of Realtors, which doesn't
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 12 of 16 PageID #:206012


 1       think it's subject to service of process in Missouri, and
 2       pursuant to 1404 for all the other defendants. And my guess
 3       is that if that case is transferred, which we hope it will
 4       be, the plaintiffs in that case will also want to be lead
 5       counsel. So it may be best just to hold off until the Court
 6       rules on the motions to dismiss.
 7                    Right now Mr. Pierson said he's going to file one
 8       brief. We've had no problem communicating with them quite
 9       well. If discovery is ordered, which, again, we think it
10       should not be, then it might be time to decide who should be
11       interim lead counsel, but at this point, particularly given
12       that the Missouri case may be transferred here, there is just
13       no reason to even consider it at this time.
14                    THE COURT: What's the timing of the Missouri case?
15       Have the defendants been served there?
16                    MR. BIERIG: In that case, like this one, this is
17       kind of a copycat case. They filed their complaint, we moved
18       to dismiss as we did here, they then filed an amended
19       complaint, as the plaintiffs in this case have done, and we
20       are now going to be briefing a motion to dismiss the amended
21       complaint in Missouri.
22                    We're trying to reach the court. We have a
23       telephonic conference to set up a time with the court on
24       Wednesday, but that's going to be subject to a motion to
25       dismiss or preliminarily to transfer this case back -- that
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 13 of 16 PageID #:206113


 1       case to your Honor.
 2                    THE COURT: You haven't filed that motion --
 3                    MR. BIERIG: No, we haven't filed that motion yet.
 4       They filed an amended complaint.
 5                    MR. KLIEBARD: I believe when the motion to appoint
 6       the interim counsel in this case was filed I don't think that
 7       sister case was filed yet. So I don't think the plaintiffs'
 8       motion addresses that. In terms of the sort of hypothetical
 9       issues that counsel tossed out, it is yet to materialize into
10       an issue where we've had difficulty communicating with one
11       voice, as we on the defense side have the same issue where we
12       have to coordinate and form subcommittees and things like
13       that, and we have not asked the Court's imprimatur to approve
14       the way we've allocated things among ourselves. We're trying
15       to be efficient.
16                    THE COURT: Who are plaintiffs' counsel in the
17       Missouri case?
18                    MR. PIERSON: Boulware.
19                    MR. BIERIG: It's a local Kansas City firm.
20                    THE COURT: Are they aware there is going to be a
21       motion to transfer filed, and are they expected to oppose
22       transfer?
23                    MR. BIERIG: Yes. They have been told and they
24       vehemently will oppose it.
25                    MR. PIERSON: One thing I'll add about that; I have
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 14 of 16 PageID #:206214


 1       spoken to Mr. Boulware. I know that case is alleging a
 2       different market than the markets at issue here. It's
 3       focusing on Missouri, Kansas City, and it also makes claims
 4       under state law. So in Mr. Boulware's view he is going to
 5       oppose transfer to this jurisdiction.
 6                    MR. BIERIG: But the substantive allegations are
 7       identical with the exception that they also throw in a count
 8       under Missouri law, but the antitrust counts are the same.
 9                    THE COURT: Okay. Do you have a case number for
10       the Missouri case?
11                    MR. BIERIG: I don't have it with me, your Honor,
12       but we can certainly get it.
13                    MR. PIERSON: I have it. Let me just go ahead and
14       get it.
15                    MS. FRANKLIN: Yes, your Honor. 19 CV 332, in the
16       Western District of Missouri.
17                    THE COURT: Okay. I may take a look at the
18       complaint in that case before making a decision. Again, it's
19       appointment of interim counsel, so it's not clear to me that
20       there is a need to hold off because other plaintiffs' counsel
21       may be coming in. The whole idea behind interim counsel is
22       that the decision can be revisited at a later point in time.
23       However, I will take that into account in making a decision
24       on that motion.
25                    MR. BIERIG: It should be noted that we're not
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 15 of 16 PageID #:206315


 1       talking about appointment of one interim lead counsel, which
 2       would actually make some sense, we're talking about three
 3       interim lead counsels, which serves no purpose, Judge.
 4                    MS. FRANKLIN: Your Honor, may I respond to that?
 5                    THE COURT: You can. I think that's what was
 6       briefed so -- and we discussed last time, so if there is
 7       something new on that point to the specific point why you
 8       need three counsel I'll give you 30 seconds.
 9                    MS. FRANKLIN: Great. I would like to point out
10       that the plaintiffs believe it is in their best interest to
11       have the experience of three well-established firms, the
12       diversity of experience, exchange of ideas, and it's the
13       interest of the plaintiffs that Rule 23 says should be the
14       touchstone for appointing interim lead counsel. As to
15       defendants we appreciate their views, but it's not really
16       their interest that is relevant to this consideration. So,
17       I'd just like to note that.
18                    THE COURT: Understood. I think I understand each
19       side's position on it. I'll issue a ruling on that. In the
20       meantime, we've got a schedule for responding to the
21       complaint, we'll check in and see what those responses look
22       like and what that means for discovery at the next status
23       date.
24                    THE COURT: Thank you, counsel.
25             (End of proceedings.)
     Case: 1:19-cv-01610 Document #: 154 Filed: 11/20/19 Page 16 of 16 PageID #:2064


 1
 2                                 C E R T I F I C A T E
 3
 4              I certify that the foregoing is a correct transcript
 5       from the record of proceedings in the above-entitled case on
 6       June 24, 2019.
 7
 8
 9
10       /s/Colette M. Kuemmeth
            Court Reporter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
